Citation Nr: 0607494	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  00-21 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1980 to March 1981. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi that continued a 
20 percent rating for lumbosacral strain.  In May 2003 the 
veteran indicated that he no longer desired a hearing before 
a Veterans Law Judge, as he had requested.  In August 2003, 
the Board remanded the claim to the RO for further 
development.  In November 2005, the RO granted service 
connection for anterior tibial weakness of the left foot 
(rated noncompensable), finding that this disability was 
related to the veteran's lumbar spine disability.  
Consequently, the veteran has a current combined rating of 20 
percent for manifestations of his lumbar spine disability.  
Finally, the service connected low back disability entity now 
(See November 2005 rating decision) encompasses disc disease.  
It has been recharacterized to reflect the expanded scope of 
encompassed pathology.


FINDING OF FACT

The veteran's service connected lumbar spine disability is 
manifested by severe intervertebral disc syndrome; pronounced 
intervertebral disc syndrome, incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months, vertebral fracture, ankylosis of the spine or 
compensably ratable neurological symptoms are not shown.   


CONCLUSION OF LAW

A combined 40 percent rating is warranted for the veteran's 
service connected lumbar spine disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, 
Code 5293 (effective prior to Sept. 23, 2002), Code 5293 
(effective prior to Sept. 26, 2003), Codes 5237, 5243 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A  February 2001 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  A May 2003 supplemental 
statement of the case (SSOC) explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This SSOC also provided the veteran 
the text of the regulatory provision requiring VA to request 
that he submit any evidence in his possession pertaining to 
his claim.  The September 2000 and November 2005 rating 
decisions, a September 2000 statement of the case (SOC), the 
aforementioned May 2003 SSOC and a November 2005 SSOC 
provided the text of other applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  In particular, the May 2003 and November 2005 SSOCs 
advised the veteran of the revised criteria for rating lumbar 
spine disabilities.    

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained all 
available pertinent medical evidence.  The veteran was 
provided lumbar spine evaluations in August 2000, April 2001, 
and August 2005.  He has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

On VA examination in August 2000 the diagnosis was 
lumbosacral strain.  The veteran complained of constant low 
back pain, for which he had to wear a back brace, and muscle 
spasms that radiated up his back, more on the right than on 
the left.  He denied any bowel, bladder or leg weakness or 
loss of sensation in the lower extremities.  Physical 
examination showed paraspinous muscle spasm in the 
lumbosacral area with some hypertrophy to the right 
paraspinous muscle in the mid lumbosacral area.  There was 
increased tenderness and spasm on the right.  Flexion was 60 
degrees, extension was 20 degrees, lateral flexion to the 
left was 20 degrees and lateral flexion to the right was 15 
degrees.  There was some complaint of pain at the limits of 
the range of motion.  Reflexes were 2+ and equal bilaterally 
and the veteran could squat and rise with the assistance of 
his arms.  He needed to use his arms when rising from a 
chair.  There was no motor or sensory loss of the lower 
extremities.  
At an April 2001 conference with a Decision Review Officer at 
the RO, the veteran indicated that his back condition was 
worse than found on VA examination in August 2000, and 
requested a new VA examination.  The back was especially 
worse in winter, and he usually had to wear a back corset.  
The back problem interfered with work because he had to take 
frequent breaks due to back pain and had lifting 
restrictions.  He was unable to perform jobs that required 
bending, stooping or lifting.  

On VA examination in April 2001 the diagnoses were chronic 
low back pain due to strain or sprain and lumbar spinal 
muscle spasm.  The veteran stated that he had constant low 
back pain, at times so severe that he could not continue to 
work.  He had odd jobs since leaving service; he last worked 
during the Christmas holidays assembling furniture.  He would 
try to find work, but after a month or so on a new job his 
back would give way, and he would be unable to continue.  
Sometimes the pain radiated to the hips; the pain level was a 
7 or 8 on a scale of 1 to 10.  He took Robaxin for pain 
management and wore a lumbosacral corset almost all of the 
time, especially when riding a bus or in other situations 
requiring prolonged sitting.  He denied radiation of pain 
into the lower extremities.  Physical examination showed that 
he moved very slowly with guarding.  He was able to stand on 
one leg at a time, and balance was good on one leg (better on 
the left).  He was able to squat and rise, and to walk on 
heels and toes without loss of balance.  He was able to 
don/doff shoes and to remove his lumbosacral corset without 
any difficulty.  Mild paraspinal tenderness was noted in the 
lumbar area bilaterally.  Right paraspinal muscles appeared 
to be hypertrophied compared to the left paraspinal muscles 
and lower thoracic paraspinal muscles were nontender.  The 
lumbosacral range of motion was 50 degrees flexion, 20 
degrees extension, 20 degrees lateral flexion bilaterally, 
and 40 degrees rotation.  Straight leg raising was negative, 
sitting and supine.  Deep tendon reflexes were 2+ and 
symmetrical, and sensory function was normal.  There was no 
atrophy of muscles or tenderness over the sacroiliac joints 
or hips.  The examiner commented that it was difficult to say 
if the veteran would be able to obtain/maintain gainful 
employment as most of his work experience was in manual labor 
and there was obvious evidence that his lumbar spinal muscles 
were in spasm and he had developed a pattern of guarding.  
Considering all the facts, the examiner believed the veteran 
needed a back strengthening program and vocational training 
for jobs that did not require heavy lifting, bending or 
twisting.  

A May 2001 VA progress note showed the veteran was taking 
Methocarbamol regularly for chronic low back pain.  A March 
2004 VA progress note shows continued low back pain 
exacerbated by certain movements.  The veteran noted no pain 
in his lower extremities.    

April 2004 VA X-rays of the lumbosacral spine showed that 
vertebral body height and intervertebral disc spaces appeared 
to be adequate.  No fractures or dislocations were seen; 
pedicles were intact.  

On VA examination in August 2005 the diagnoses were disc 
disease of the lumbar spine with radiculopathy, muscle spasm 
and weakness of the muscles of the anterior tibial group and 
intermittent claudication of the lower extremities.  The 
veteran reported that instances of his back pain would last a 
few seconds and were brought on by movement, especially quick 
movement such as getting out of bed.  These episodes of pain 
would happen about 8 times throughout the day.  He got some 
relief with sleep and had a corset or back brace to help 
avoid the pain.  He also had a tingling discomfort that went 
down his left calf, and would also get a disconnected feeling 
in his spine that would last several hours.  Symptoms were 
exacerbated by prolonged sitting and relieved by certain mild 
exercise.  However, strenuous labor, bending and stooping 
made the pain worse, and his legs felt very heavy when he 
walked a distance.  He would walk as much as a quarter of a 
mile, at which point he would get symptoms in his legs.  
However, stopping and resting provided relief of symptoms.  
There was no radiation of the veteran's pain except that he 
had tingling down to his mid calves, especially on the right 
side.  He was taking acetaminophen and methocarbamol for pain 
but receiving very minimal relief.  He was able to do all the 
activities of daily living by himself.  He did not use a cane 
or crutch, but did wear a corset around his waist.  The 
veteran stated that he had not worked for the past 5 years as 
a result of his back pain.  On physical examination straight 
leg raising was positive on the right with positive Lasegue 
and mildly positive on the left for discomfort with a 
negative Lasegue.  Thigh rotation was normal bilaterally and 
thigh extension caused some lumbar pain.  Neurological 
examination was normal except there was slight decreased 
sensation in the left median nerve distribution.  
Dorsiflexion of the left foot was slightly weak and the 
achilles reflex was decreased on the left.  The veteran did 
heel and toe walking without difficulty, but did have some 
difficulty with balance.  Cerebellar tests were normal and 
Waddell test was negative.  Active range of motion of the 
thoracolumbar spine was 55 degrees forward flexion (where 
pain interrupted motion), 20 degrees extension (where pain 
interrupted motion), 10 degrees left lateral flexion (without 
pain), 14 degrees right lateral flexion (with pain), 16 
degrees left and right rotation.  After repetitive motion, 
extension was 15 degrees, left lateral flexion was 16 degrees 
with pain, right lateral flexion was 18 degrees with pain and 
rotation remained unchanged.  The veteran dressed sitting and 
Trendelenburg test showed a variable response, but in several 
instances it showed a muscle spasm of the lumbar spine.  
There was no listing of the spine to the opposite side as the 
veteran's posture was normal and Goldthwait sign was positive 
for L5 area pain.  There was no pain in the sacroiliac area 
and no abnormal mobility on forced motion.  The Achilles 
reflex on the left was slightly decreased and there was no 
characteristic pain for peripheral neuropathy except in the 
left median nerve, which was a carpal tunnel like tingling.  
Muscle spasm was very mild and was actually intermittent in 
its presentation on examination.  The frequency and duration 
of incapacitating episodes was basically one day during the 
year except the winter.  The veteran stated that during 
winter he was incapacitated, and unable to function for up to 
4 to 5 days and that that bedrest was advised by his 
physician.  April 2004 X-rays of the spine were normal.  The 
severity of the incapacity resulting from the veteran's 
lumbar disc disease was deemed to be moderate, extending 
beyond moderate during flare-ups.  

A September 2005 VA MRI of the lumbar spine showed that the 
spinal canal and neural foraminae appear unremarkable at the 
L1-2, L2-3, L3-4, L4-5 and L5/S1 interspaces.  Mild bulging 
of the disc material with hypertrophic changes involving the 
facet joints was noted at the above levels.  No definite 
herniation of the disc material was seen and no previous 
studies were available for comparison.  

October 2005 VA lumbar spine X-rays produced a diagnostic 
impression of no acute fracture or dislocation and mild 
degenerative changes of the lower lumbar spine.     
III.	Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected lumbar spine disability 
encompasses lumbosacral strain and degenerative disc disease.  
The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 and September 26, 2003, 
respectively.  From their effective dates, the veteran is 
entitled to a rating under the revised criteria.  Given that 
the veteran has already been assigned a 20 percent combined 
rating, the focus is on the criteria that would allow a 
rating in excess of 20 percent.  

Criteria in effect prior to September 23, 2002 

The RO assigned a 20 percent rating for the veteran's lumbar 
spine disability under Code 5295 for lumbosacral strain.  
Under Code 5295, a 20 percent rating was assigned for 
lumbosacral strain when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent rating was available for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Alternate rating criteria for the veteran's low back 
disability include Code 5292 (for limitation of lumbar 
motion), and Code 5293 (for intervertebral disc syndrome).  
Under Code 5292 a 20 percent rating was available for 
moderate limitation of lumbar motion and a 40 percent rating 
was warranted for   severe limitation of lumbar motion.  Code 
5293 provided a 20 percent rating for moderate disc disease 
with recurring attacks; a 40 percent rating for severe disc 
disease, with recurring attacks and intermittent relief; and 
a 60 percent rating for pronounced disease, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

The evidence of record supports assignment of a 40 percent 
rating for severe intervertebral disc syndrome under Code 
5293.  The August 2005 VA examination revealed symptoms 
compatible with a severe level of disc disease including 
muscle spasm and decreased achilles reflex.  The fact that 
the veteran regularly wear a lumbar corset suggests 
significant persistent discomfort, and a more than moderate 
level of impairment, as do the documented restrictions on 
motion, which increase with use.  However, a still higher (60 
percent) rating is not warranted.  Notably, the muscle spasm 
reported was intermittent; the achilles reflex was weakened, 
not absent; and pathology reflective of pronounced disc 
disease is not shown..  

Given that a 40 percent (but no higher) rating is warranted 
under Code 5293, the focus shifts to whether a rating in 
excess of 40 percent is warranted under any other applicable 
rating codes.  Since the maximum rating under Codes 5292 and 
5295 is 40 percent, higher ratings are not available under 
these codes.  The Board has also considered whether a rating 
in excess of 40 percent could be warranted under any other 
lumbar spine rating codes in effect prior to September 23, 
2002.  As neither vertebral fracture nor ankylosis is shown, 
no other code (providing a higher rating) applies (See Codes 
5285, 5286, 5289).

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note 1 following Code 
5293 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician and that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

A 60 percent (maximum) rating was warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

The veteran has reported that he has incapacitating episodes 
for a total of about 5 or 6 days per year.  Consequently he 
does not qualify for a higher than 40 percent (i.e. 60 
percent) rating for incapacitating episodes under Code 5293.  
It is also not shown that there are separately compensable 
neurological manifestations of the veteran's lumbar spine 
disability that would allow for a combined rating in excess 
of 40 percent for orthopedic and neurological manifestations.  
Currently, the neurological manifestations of the veteran's 
lumbar spine disability are rated noncompensable under Code 
8523 for impairment of the anterior tibial (deep peroneal) 
nerve.  Under this Code, a noncompensable rating is available 
for mild incomplete paralysis, a 10 percent rating for 
moderate incomplete paralysis, a 20 percent rating for severe 
incomplete paralysis and a 30 percent rating for complete 
paralysis with eversion of the foot weakened.  In the instant 
case, impairment of the anterior tibial nerve has not been 
shown to be more than mild as the August 2005 VA examination 
showed only mild neurological impairment, finding that 
dorsiflexion of the left foot was slightly weak and that 
achilles reflex was decreased on the left.  

The August 2005 VA examination did also produce a diagnostic 
impression of intermittent claudication of the lower 
extremities that may have been due to neurological disease in 
the lumbosacral spine.  However, the examiner indicated that 
this finding was based on the history provided by the veteran 
and that a subsequent MRI should have confirmed this 
impression.  Since the September 2005 VA MRI did not show 
nerve root impingement or definite disc herniation, it did 
not confirm this impression.  Without objective evidence of 
neurological impairment other than the noncompensable mild 
impairment of the anterior tibial nerve, a compensable rating 
for neurological manifestations is not warranted.  
Consequently, a rating in excess of 40 percent for the 
combination of orthopedic and neurologic manifestations is 
also not warranted, as the criteria for rating orthopedic 
manifestations were not affected by the September 23, 2002 
revision.  
Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
vertebral fracture is rated under the General Rating Formula 
for Diseases and Injuries of the Spine (Code 5237) and that 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on Incapacitating Episodes.  Under 
the General Rating Formula, a 50 percent rating is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, (effective September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are identical to Code 5293 (in effect 
from September 23, 2002 to September 26, 2003).   

As ankylosis has not been shown, a rating in excess of 40 
percent under the General Rating Formula is not warranted.  
And as noted above, since there is no evidence of 
incapacitating episodes of at least six weeks during the past 
12 months a rating in excess of 40 percent based on 
incapacitating episodes likewise is not warranted.  

In summary, a combined 40 percent (but no higher) rating 
(under pre-September 23, 2002 Code 5293) is warranted for the 
veteran's lumbar spine disability.       


ORDER

A combined 40 percent rating is granted for the veteran's 
service connected low back disability, subject to the 
regulations governing payment of monetary awards. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


